Opinion issued March 24, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-15-00255-CV
                            ———————————
IN RE AARRON MARROQUIN AND INTEGRATED AV SYSTEMS, LLC,
                       Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Aarron Marroquin and Integrated AV Systems, LLC, filed a

petition for writ of mandamus late on March 20, 2015, seeking to compel the

respondent trial court to vacate its oral orders, made on March 20, 2015, denying

the relators’ second motions for a continuance of the jury trial set for March 23,

2015, and to strike expert witnesses, and to vacate the trial court’s oral order, made

on March 13, 2015, denying relators’ motion to compel real party in interest Javier
Garcia to submit to a medical examination.1         On Saturday, March 21, 2015,

relators submitted a motion for emergency relief, which was not filed in this Court

until March 23, 2015, seeking a stay of the jury trial set for March 23, 2015,

pending resolution of their petition. On March 23, 2015, the real parties in interest,

Javier Garcia and Donovan Escobar Ruiz, filed a response to relators’ motion.

      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a),

(d). We dismiss the motion for emergency relief as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Bland, and Massengale.




1
      The underlying case is Javier Garcia and Donovan Escobar Ruiz v. TXL
      Holding Corp., Troxell Communications, Inc., and Aarron Marroquin,
      Cause No. 2012-75578, pending in the 215th District Court of Harris
      County, Texas, the Honorable Elaine H. Palmer presiding.
                                          2